Citation Nr: 1047373	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability, to 
include as secondary to service-connected residuals of a left 
femur fracture.

2. Entitlement to service connection for a neck disability, to 
include as secondary to service-connected residuals of a left 
femur fracture.

3. Entitlement to service connection for a bilateral hand 
disability, to include as secondary to a back and/or neck 
disability.

4. Entitlement to service connection for a right knee disability, 
to include as secondary to the service-connected residuals of a 
left femur fracture.

5. Entitlement to service connection for a right leg disability, 
to include as secondary to service-connected residuals of a left 
femur fracture.

6. Entitlement to service connection for a left arm and shoulder 
disability, to include as secondary to service-connected 
residuals of a left femur fracture.

7. Entitlement to a rating in excess of 20 percent for residuals 
of a left femur fracture with history of muscle injury to Group 
XIV.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1949 to September 1952.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from February 2005 
and January 2006 rating decisions of the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  The February 2005 
rating decision granted an increased (20 percent) rating for 
residuals of a left femur fracture with history of muscle injury 
to Group XIV, effective September 15, 2004 (date of claim).  The 
Veteran did not disagree with the effective date assigned, but 
disagreed with the rating assigned.  The January 2006 rating 
decision, in pertinent part, denied the service connection claims 
on appeal.  In May 2007, a hearing was held before a Decision 
Review Officer (DRO) at the RO.  A transcript of the hearing is 
associated with the Veteran's claims file.  In July 2009, the 
case was remanded for additional development and to satisfy 
notice requirements.  The Veterans Law Judge who issued the July 
2009 decision is no longer with the Board, and the case has been 
reassigned to the undersigned.

In October 2010 written argument, the Veteran's representative 
stated that the RO had not issued a supplemental statement of the 
case (SSOC) following the development that was completed after 
the July 2009 Board remand and prior to the recertification of 
the Veteran's claims to the Board in September 2010.  She stated 
that the Veteran "waive[d] prior regional consideration of [all 
the] new evidence contained in his file, including VA treatment 
records, SSA records, and an April 2010 VA examination."  The 
Boards notes that an August 2010 SSOC (addressing the new 
evidence) was associated with the claims file when the 
representative presented the written argument.

The representative also raised anew the matter of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  Notably, a December 2006 (during the pendency of the 
current appeals) rating decision denied the Veteran a TDIU 
rating.  He did not appeal the decision, and it is final.  See 
38 U.S.C.A. § 7105.

Please note these appeals have been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of service connection for a back disability, 
neck disability, and bilateral hand disability are 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDINGS OF FACT

1. The Veteran's right knee disability was not manifested in 
service or in the first postservice year, and is not shown to be 
related to his service, or to have been caused or aggravated by 
his service-connected residuals of a left femur fracture.

2. The Veteran's right leg disability was not manifested in 
service, and is not shown to be related to his service, or to 
have been caused or aggravated by his service-connected residuals 
of a left femur fracture.

3. The Veteran's left arm and shoulder disability was not 
manifested in service or in the first postservice year, and is 
not shown to be related to his service, or to have been caused or 
aggravated by his service-connected residuals of a left femur 
fracture.

4. At no time during the appeal period is impairment due to the 
Veteran's residuals of a left femur fracture shown to have 
exceeded limitation of hip/thigh flexion to 30 degrees or less; 
moderately severe muscle Group XIV injury is not shown; 
ankylosis, flail hip joint, or nonunion or malunion of the femur 
with marked knee or hip disability is not shown.


CONCLUSIONS OF LAW

1. Service connection for a right knee disability, to include as 
secondary to service-connected residuals of a left femur 
fracture, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010), 3.310 (as in effect prior to Oct. 10, 2006).

2. Service connection for a right leg disability, to include as 
secondary to service- connected residuals of a left femur 
fracture, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010), 3.310 (as in 
effect prior to Oct. 10, 2006).

3. Service connection for a left arm and shoulder disability, to 
include as secondary to service-connected residuals of a left 
femur fracture, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010), 3.310 (as in effect prior to Oct. 10, 
2006).

4. A rating in excess of 20 percent for residuals of a left femur 
fracture with history of muscle injury to Group XIV is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.6, 4.3, 4.7, 4.27, 4.56, 4.71a, Diagnostic Code 
(Code) 5252, 4.73, Code 5312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claims for service connection, he was 
advised of VA's duties to notify and assist in the development of 
such claims.  While he did not receive complete notice prior to 
the initial rating decision, a December 2009 letter provided 
certain essential notice prior to the readjudication of his 
claims.  Mayfield, supra.  Specifically, it explained the 
evidence necessary to substantiate his claims, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter also informed the 
appellant of disability rating and effective date criteria.  An 
August 2010 SSOC readjudicated the matters after the appellant 
and his representative were given opportunity to respond and 
further development was completed.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by 
readjudication of the claim).  

Regarding the Veteran's increased rating claim, the VCAA notice 
requirement is generic notice; that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

The Veteran was advised of VA's duties to notify and assist in 
the development of his increased rating claim prior to its 
initial adjudication.  November 2004 and June 2008 letters 
explained the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing, and the evidence he 
was responsible for providing.  The Veteran has had ample 
opportunity to respond/supplement the record, and has not alleged 
that notice in this matter was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  Attempts were made to secure the Veteran's 
records from the Social Security Administration (SSA); however, 
in December 2009, SSA advised that they were unable to send the 
medical records VA had requested because the Veteran's folder had 
been destroyed.  The RO arranged for VA examinations in December 
2004, October 2006, October 2007, and April 2010.  In October 
2010 written argument, the Veteran's representative argued that 
the April 2010 VA examination was "inadequate for rating 
purposes and [that] the Veteran's claim for increase should be 
remanded for a thorough and contemporaneous examination to 
evaluate the current severity of his left leg condition."  On 
review of the April 2010 VA examination report (and for reasons 
that will be discussed in greater detail below), the Board finds 
that the report contains sufficient specific clinical findings 
and informed discussion of the pertinent history and features of 
the disabilities on appeal to provide probative medical evidence 
adequate for rating purposes.  The record includes sufficient 
competent evidence to allow the Board to decide the case, and no 
further development action is necessary.  See 38 C.F.R. § 
3.159(c)(4).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  Accordingly, VA's duty to 
assist is met and the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record. 
 Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service connection

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including arthritis), service 
connection may be established on a presumptive basis if they are 
manifested to a compensable degree in a specified period of time 
postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a 
disability that is proximately due to, or the result of, or 
aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis requires: 
(1) Competent evidence (a medical diagnosis) of a current 
disability (for which secondary service connection is sought); 
(2) evidence of a service connected disability; and (3) competent 
evidence that the current disability was either (a) caused or 
(aggravated) by the service connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en 
banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised 
to implement the Allen decision.  The revised 38 C.F.R. § 3.310 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In essence, it provides that in an 
aggravation secondary service connection scenario, there must be 
medical evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as medical 
evidence showing the level of increased disability after 
aggravation occurred.  As the Veteran's claim was pending prior 
to the effective date of the revised 38 C.F.R. § 3.310, the Board 
will consider the version in effect prior to October 10, 2006, as 
it is more favorable to the claimant.  See Kuzma v. Principi, 341 
F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

On April 2010 VA examination, the following were diagnosed: 
degenerative joint disease (DJD) in the right knee and left 
shoulder, and intermittent claudication in the right leg.  Such 
evidence establishes that the Veteran has right knee, left arm 
and shoulder, and right leg disabilities.  However, his STRs 
(including his September 1952 service separation physical 
examination report) are silent for any complaints, findings, 
treatment, or diagnosis related to the right knee, left arm and 
shoulder, and right leg.  Consequently, service connection for a 
right knee disability, left arm and shoulder disability, or a 
right leg disability on the basis that such disabilities became 
manifest in service and persisted is not warranted.  As there is 
no competent evidence that arthritis of the right knee or left 
shoulder was manifested in the first postservice year, there is 
also no basis for considering (and applying) the 38 U.S.C.A. 
§ 1112 chronic disease presumptions (for arthritis).  Notably, 
the Veteran does not argue that his disabilities of the right 
knee, left arm and shoulder, and right leg are directly related 
to his service.

The Veteran's theory of entitlement in these matters is strictly 
one of secondary service connection; he alleges that his right 
knee, left arm and shoulder, and right leg disabilities are due 
to his service-connected residuals of a left femur fracture with 
history of muscle injury to Group XIV.  See May 2007 DRO hearing 
transcript.  As noted above, there are three requirements that 
must be met to substantiate a claim of secondary service 
connection.  Of these, it is shown that the Veteran has DJD in 
the right knee and left shoulder, and intermittent claudication 
in the right leg.  Therefore, there is competent evidence of a 
current disability for which service connection is sought.  He 
also has a service-connected disability, residuals of a left 
femur fracture with history of muscle injury to Group XIV.  What 
he must still show to substantiate these claims is that the 
service-connected residuals of a left femur fracture with history 
of muscle injury to Group XIV caused or aggravated the right 
knee, left arm and shoulder, and right leg disabilities.

The Veteran's extensive, postservice VA treatment records and 
Medical Center of Arlington records are silent regarding a nexus 
between the claimed disabilities and his service-connected 
residuals of a left femur fracture with history of muscle injury 
to Group XIV.  Thus, the only competent (medical opinion) 
evidence of record that specifically addresses this question is 
the April 2010 VA examination report.
On April 2010 VA examination, the Veteran reported that his right 
knee and left shoulder started paining him approximately 4-5 
years ago, and that he started experiencing pain and cramps in 
his right leg approximately 5-6 years ago.  He stated that none 
of these conditions were preceded by an injury or by trauma.  
After a physical examination, the examiner diagnosed the 
following: DJD in the right knee and left shoulder, and 
intermittent claudication in the right leg.  The examiner 
reviewed the claims file and opined that none of the Veteran's 
claimed disabilities is related to his service, and none is shown 
to have been caused or aggravated by his service-connected 
residuals of a left femur fracture with history of Muscle Group 
XIV injury.  As there is no competent evidence to the contrary, 
and given the references to evidence which reflect familiarity 
with the entire record, the Board finds the April 2010 VA 
examiner's opinions probative.  

Significantly, the April 2010 VA examiner's opinions are also 
supported by the opinions of an October 2007 VA examiner.  
Although the October 2007 VA examiner did not opine specifically 
as to whether the Veteran's claimed disabilities were caused or 
aggravated by his service-connected residuals of a left femur 
fracture with history of muscle injury to Group XIV, he did opine 
that the Veteran's right knee disability was due to aging and 
attrition, that his left shoulder disability had a history of a 
partial triceps muscle rupture and was thus unrelated to any 
problems with his left knee, and that his right leg disability 
(muscle cramping) was present in both legs and thus unrelated to 
the arthritis in his left knee.  These opinions support the April 
2010 VA examiner's finding that the Veteran's claimed 
disabilities are etiologically related to conditions other than 
his service-connected residuals of a left femur fracture with 
history of muscle injury to Group XIV.

The Veteran's own statements relating his right knee, left arm 
and shoulder, and right leg disabilities to his service-connected 
residuals of a left femur fracture with history of muscle injury 
to Group XIV are not competent evidence, as he is a layperson, 
and lacks the training to opine regarding medical etiology; 
whether one disability causes or permanently aggravates another 
is ultimately a medical question not capable of resolution by lay 
observation.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. 
Cir. 2007).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the  claims of service 
connection for a right knee disability, a left arm and shoulder 
disability, and a right leg disability.  Accordingly, they must 
be denied.

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's statements describing his symptoms and condition 
are competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for an increased rating for his residuals of 
a left femur fracture with history of muscle injury to Group XIV 
was received in September 2004.  

The Veteran's January 2003 to August 2010 VA treatment records 
relate mainly to his multiple medical conditions other than his 
residuals of a left femur fracture with history of muscle injury 
to Group XIV.

On December 2004 VA examination, it was noted that the Veteran 
had injured his left femur playing football in service.  After an 
intramedullary nailing and seven months of recuperation, he 
returned to regular active duty.  The Veteran reported that apart 
from occasional pain in the left femur area, he did well until 
approximately 1975 when he developed progressively worsening pain 
in the left knee.  On physical examination, it was noted that the 
Veteran had a 20 cm lateral scar on his left femur.  No 
tenderness was noted, and he was able to flex his left hip to 30 
degrees.  He was also able to extend, abduct, and adduct his left 
hip to 45 degrees without pain.  There were no increased 
limitations noted with repetitive motions or flare-ups.  The 
Veteran reported that he was able to drive, and that he had 
retired 14 years ago due to multiple medical problems.

On October 2006 VA examination (in connection with the Veteran's 
claim for a TDIU rating), he reported that in the last 15 years, 
he had developed chronic pain in the left knee, left thigh, left 
buttock, and low back area.  This radiated up to his left 
shoulder, occurred daily, and was constant.  There were no 
additional limitations with flare-ups, and apart from walking, 
the chronic pain did not interfere with his daily activities.  It 
was noted that the Veteran used a cane to help with walking.  He 
reported that he retired 10-12 years prior, mainly because of 
depression, but also because of pain in his left leg and low 
back.  On physical examination, there were no muscle atrophy or 
muscle spasms.  Left hip flexion was from 0 to 100 degrees, with 
pain in left thigh area at 100 degrees minus 25 degrees.  
Extension was 0 to 10 degrees with pain in the left thigh area at 
10 degrees minus 10 degrees.  Adduction was 0 to 15 degrees, 
abduction was 0 to 35 degrees, external rotation was 0 to 50 
degrees, and internal rotation was 0 to 30 degrees while 
producing pain in the left thigh area.  

During the May 2007 DRO hearing, the Veteran testified that he 
experienced a "tremendous" amount of pain from the residuals of 
his left femur fracture.  He described the pain as constant and 
noted that he required medication for pain management.  He also 
stated that the pain affected his ability to travel, work, and 
walk; he used a cane to assist with ambulation, and had fallen a 
couple of times due to his leg giving way.

On April 2010 VA examination, the Veteran complained of a dull 
and achy pain in his left femur, thigh, hip, and knee areas.  He 
also complained of stiffness, clicking, and popping in the left 
hip and knee.  The Veteran reported that he could walk 
approximately 200 yards and stand for 5 minutes before needing to 
rest, and that daily flare-ups of the entire left leg (including 
the hip, femur, thigh and knee) caused him to seek bedrest.  He 
denied heat or redness in his left hip, femur, thigh, or knee, 
and stated that while he had noticed decreased strength, he had 
not noticed any loss of muscle function in the left thigh.  He 
complained of swelling in the left knee, but not in the hip or 
femur.  He also complained of feeling unsteady, noting that he 
fell occasionally.  He occasionally ambulated with the aid of a 
cane, and it was noted that the Veteran's activities of daily 
living were affected by the condition of his left hip, femur, 
thigh, and knee.  While he was able to feed, dress, and take care 
of his personal hygiene, walking long distances and heavy 
household chores were difficult.  The Veteran reported that his 
left leg had affected his employment as it slowed his pace and 
required him to take frequent breaks.

On physical examination of the left femur, the Veteran's gait was 
slightly antalgic to the left.  There was no evidence of 
shortening, or malunion or nonunion, or of false joint.  There 
was mild mid-shaft tenderness on deep palpation to the anterior 
and lateral thigh, but no swelling, erythema, intra-articular 
extension of the fracture, evidence of bone disease, unusual wear 
pattern to the shoes, skin breakdown, or calluses.  The Veteran 
had a well-healed lateral, mid-thigh surgical scar that measured 
21.5 cm x 0.3 cm, and a left posterolateral buttock/hip scar that 
measured 1.0 cm x 0.4 cm.  All scars were highly mobile and not 
adhered to the underlying tissue.  There was no subcutaneous 
tissue loss, keloid formation, or hypertrophy.  The scars were 
flat and of normal skin tone and texture; they did not restrict 
motion.

On physical examination of the left thigh (muscle group XIV), the 
Veteran's gait was slightly antalgic, and there was some 
tenderness on palpation.  There was no evidence of muscle 
herniation, adhesions, loss of muscle function, loss of muscle 
strength, nerve or tendon damage, or muscle destruction.  As for 
the Veteran's left hip, there was mild anterior tenderness and he 
had a slightly antalgic gait.  There was no swelling, crepitus, 
or erythema, and his strength was normal.  Ranges of motion for 
the left hip were 0 to 100 degrees flexion with pain from 90 to 
100 degrees; 0 to 10 degrees extension with pain at 10 degrees; 0 
to 15 degrees adduction with pain at 15 degrees; 0 to 30 degrees 
abduction with pain at 30 degrees; 0 to 45 degrees external 
rotation with pain at 45 degrees; and 0 to 20 degrees internal 
rotation with pain at 20 degrees.  The Veteran did not exhibit 
any further loss of motion due to pain, fatigue, weakness, lack 
of endurance, or incoordination on repetitive motion testing.  He 
did experience increased pain on repetitive motion testing.

The Veteran's residuals of a left femur fracture with history of 
muscle injury to the Group XIV muscles are currently rated under 
Codes 5314-5252.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  
38 C.F.R. § 4.27.  Here, 38 C.F.R. § 4.73, Code 5314 refers to 
the specific area of the injury while 38 C.F.R. § 4.71a, Code 
5252 refers to the residual condition, on which the Veteran's 
disability is currently rated.

Under 38 C.F.R. § 4.71a, Code 5252, limitation of flexion of the 
thigh warrants a 20 percent rating when limited to 30 degrees, a 
30 percent rating when limited to 20 degrees, and a (maximum) 40 
percent rating when limited to 10 degrees.  On December 2004 VA 
examination, the flexion of the Veteran's hip was shown to be 
limited to 30 degrees.  The 20 percent rating assigned for the 
Veteran's residuals of a left femur fracture with history of 
muscle injury to Group XIV is based on this finding.  Subsequent 
VA examinations in October 2006 and in April 2010 revealed that 
the degrees of flexion found (to 100 degrees on both 
examinations, even with pain considered) far exceed the 
limitation of flexion to 20 degrees required for a 30 percent 
rating.  See also VAOPGCPREC 9-98 (August 14, 1998) (the 
"claimant's painful motion may add to the actual limitation of 
motion so as to warrant a [higher] rating . . .").  
Consequently, even with consideration of the effects of pain, a 
rating in excess of 20 percent is not warranted under Code 5252.

In October 2010 argument, the Veteran's representative asserts 
that the April 2010 VA examination was inadequate because it 
"failed to address numerous criteria contained within 
[Diagnostic Codes 5252-5314], including limitation of flexion of 
thigh under [Code] 5252 . . . ." The Board notes that, under 
Code 5252, even though the criteria is described as "limitation 
of flexion" of the thigh, it is the flexion of the hip that is 
measured, as the thigh itself is not a joint, and does not flex.  

The Veteran's representative also argues that the April 2010 VA 
examination was inadequate because it did not consider other 
potentially applicable diagnostic codes under 38 C.F.R. § 4.71a, 
such as Codes 5250 and 5253.  Notably, the maximum schedular 
rating available under Code 5253 is 20 percent.  As the Veteran 
is already assigned a 20 percent rating for his disability, 
rating it under Code 5253 would not benefit him.  As for Code 
5250, to be rated under this diagnostic code, the evidence would 
have to show that the Veteran has ankylosis of the hip.  As 
ankylosis of the right hip has not been shown/diagnosed, Code 
5250 is not for consideration herein.  The only other potentially 
applicable codes for the hip and thigh are Codes 5254, which 
affords a (single) 80 percent rating for a flail joint in the 
hip, or Code 5255, which affords a (higher) 30 percent rating for 
malunion of the femur with marked knee or hip disability.  Here, 
there is no evidence that the Veteran has a flail joint in the 
hip, and on April 2010 VA examination, it was specifically noted 
that there was no evidence of malunion.  See 38 C.F.R. § 4.71a.

The Board has also considered whether the Veteran's residuals of 
a left femur fracture with history of muscle injury to Group XIV 
warrant a rating in excess of 20 percent under 38 C.F.R. § 4.73, 
Code 5314, which pertains to Muscle Group XIV.  Such group 
affects the function of extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of the fascia 
lata and iliotibial band, acting with Muscle Group XVII in 
postural support of the body, and acting with the hamstrings in 
synchronizing hip and knee.  Group XIV involves the anterior 
thigh group muscles (1) sartorius, (2) rectus femoris, (3) vastus 
externus, (4) vastus intermedius, (5) vastus internus, and (6) 
tensor vaginae femoris.  Under Code 5314, a 0 percent rating is 
assigned for slight muscle injury, a 10 percent rating for 
moderate, a 30 percent rating for moderately severe, and a 
(schedular maximum) 40 percent rating when there is severe 
injury.

The criteria for determining how to classify a muscle injury are 
set forth in 38 C.F.R. § 4.56, and include type of injury, 
history and complaints, and objective findings.  For VA purposes, 
the cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

In the instant case, there was no evidence of muscle spasms or 
atrophy during the Veteran's October 2006 VA examination.  On 
April 2010 VA examination, although the Veteran complained of 
decreased strength and of feeling unsteady with occasional falls, 
such complaints do not equate to a finding of a moderately severe 
muscle injury (thus warranting a 30 percent rating under Code 
5314).  Significantly, on physical examination of the Veteran's 
left thigh (muscle group XIV), there was no evidence of muscle 
herniation, adhesions, loss of muscle function, loss of muscle 
strength, nerve or tendon damage, or muscle destruction.  On 
repetitive motion testing of the left hip, he did not exhibit any 
further loss of motion due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  Such findings are not consistent 
with more than moderate muscle injury.  Accordingly, rating the 
residuals of a left femur fracture with history of muscle injury 
to Group XIV under 38 C.F.R. § 4.73, Code 5314 would not result 
in a rating higher than 20 percent.

In October 2010 written argument, the Veteran's representative 
also argues that the April 2010 VA examination was inadequate 
because it did not address all the criteria under 38 C.F.R. 
§ 4.56(d).  The Board notes that the Veteran's muscle injury 
resulted from a football injury in service, and not from a 
gunshot wound; therefore the criteria specific for gunshot wounds 
(nature of wound, type/size/velocity of projectile, treatment 
provided) do not apply.  As was noted above, the findings 
reported are adequate for rating purposes.

Finally, the Board has considered whether referral for 
extraschedular consideration is indicated.  There is no objective 
evidence suggesting that the disability picture presented by the 
Veteran's residuals of a left femur fracture with history of 
muscle injury to Group XIV is exceptional or that schedular 
criteria are inadequate (as the evidence of record does not show 
any further complications/disabling effects from the disability).  
The Board notes that the Veteran has stated he was forced to 
retire due to his residuals of a left femur fracture with history 
of muscle injury to Group XIV, and that such disability continues 
to affect his activities of daily living.  On December 2004 VA 
examination, he reported that he retired due to multiple medical 
problems, and on October 2006 VA examination, he reported that he 
retired mainly because of his depression, but also because of the 
pain in his left leg and low back.  From such evidence, it is 
clear that the Veteran's service-connected disability was not the 
main impetus for his retirement.  As for his complaints of an 
unsteady gait and incoordination, July 2010 VA treatment records 
show that he was issued a walker because of his unsteady gait, 
which his physician ascribed to an "unclear [central nervous 
system] problem."  There is no indication in the record that the 
Veteran's balance problems are due to his service-connected 
disability.  To the extent that the Veteran complains of pain and 
of difficulty walking and traveling for long distances, such 
complaints are contemplated by the rating criteria.  
Consequently, referral for extraschedular consideration is not 
indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 
111 (2008).  

To the extent that the Veteran's testimony that he is 
unemployable because of his residuals of a left femur fracture 
with history of muscle injury to Group XIV raises an inferred 
claim for TDIU (see Rice v. Shinseki, 22 Vet. App. 447 (2009)), 
as was noted in the Introduction, a claim for TDIU was denied by 
an unappealed December 2006 rating decision (which is final; see 
38 U.S.C.A. § 7105)..


ORDER

Service connection for a right knee disability, to include as 
secondary to service-connected residuals of a left femur 
fracture, is denied.

Service connection for a right leg disability, to include as 
secondary to service-connected residuals of a left femur 
fracture, is denied.

Service connection for a left arm and shoulder disability, to 
include as secondary to service-connected residuals of a left 
femur fracture, is denied.

A rating in excess of 20 percent for residuals of a left femur 
fracture with history of muscle injury to Group XIV is denied.


REMAND

In the July 2009 Board remand, it was noted that there were 
outstanding treatment records pertinent to the Veteran's claims 
of service connection for a back and neck disability.  The Board 
instructed the RO to secure for the record, "records from Baylor 
University Medical Center regarding the back/neck surgeries that 
occurred in the 1960s and 1970s."  On close review from the 
file, it does not appear that this has been done.  A remand by 
the Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

[The Veteran is advised that under 38 C.F.R. § 3.159(c)(1), VA 
will make reasonable efforts to obtain relevant records not in 
the custody of a Federal department or agency, but that it is 
ultimately his responsibility to ensure that the records are 
received if the RO is unable to obtain them.  He is further 
advised that governing regulation provides that where evidence 
requested in connection with an original claim is not received 
within a year of the request, the claim will (emphasis added) be 
considered abandoned (and that the appeal in the matter would be 
dismissed).  See 38 C.F.R. § 3.158(a).]

Regarding the Veteran's claim seeking service connection for a 
bilateral hand disability, to include as secondary to a back 
and/or neck disability, that matter is inextricably intertwined 
with the appeals seeking service connection for a back and neck 
disability; hence, consideration of whether the Veteran is 
entitled to service connection for a bilateral hand disability 
must be deferred pending resolution of those claims.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must be 
adjudicated together).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received for 
his back and neck, records of which are not 
already associated with the claims file, and 
to provide any releases necessary for VA to 
secure records of such treatment or 
evaluation.  The RO must (as the Board's 
previous remand instructed) obtain complete 
clinical records of all such treatment and 
evaluation from the sources identified by the 
Veteran, specifically including records 
related to the back and neck surgeries that 
he had performed at Baylor University Medical 
Center in the 1960s and 1970s.  If the 
records are not received pursuant to the RO's 
request, the Veteran should be advised that 
ultimately it is his responsibility to ensure 
that these records are received.  

2. 	The RO must ensure that the 
development requested above is completed in 
entirety, and then re-adjudicate the claims.  
If the Veteran does not respond within one 
year of the RO's request for identification 
of, and releases for, the complete treatment 
records, the RO should consider application 
of 38 C.F.R. § 3.158(a).  If any remanded 
service connection claim remains denied, the 
RO should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


